Title: To Benjamin Franklin from Dumas, 11 September 1783
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


          
            M,
            La Haie 11e. 7br. 1783.
          
          Me référant à celle que j’ai eu l’honr. de vous écrire le 25e. du passé, celle-ci est
            pour prendre la liberté de faire passer par vos mains l’incluse pour le Congrès, comme
            j’ai fait jusqu’ici par les mains de S.E. [Son Excellence] Mr. Adams pour celles que
            j’ai fait passer par la France, & comme je croirois devoir continuer de faire, si je
            ne craignois que quelque voyage de son côté, maintenant que la grande oeuvre est
            accomplie, n’exposât ma Lettre a être égarée ou du moins [exposée] à des retards & détours. Voulez-vous donc, Monsieur, avoir la
            bonté, s’il est encore à Paris, de la lui
            communiquer, après quoi, je voudrois qu’elle fût fermée & acheminée, soit par Mr. J.
            Thaxter, s’il peut encore la recevoir, ou par Mr. Barclai à l’Orient, ou par le Paquebot
            qui partira du Port-Louis vers la fin de ce mois, selon qu’il paroîtra le plus sûr &
            le plus expéditif.
          J’aurois écrit à Mr. Thaxter en réponse à la Lettre amicale par laquelle il m’annonce
            son départ de Paris, fixé à 10 jours de la date de sa Lettre, qui est du 31e. Août. Mais
            comme je ne reçus sa dite Lettre que mardi 9e. peu avant le départ de la poste, j’ai
            craint d’écrire à pure perte.
          J’écris par Amsterdam à Mr. L. R. Morris Secretaire au Département des E.U. pr. les
            affes. étrangeres, que je continuois de tirer sur V.E. [Votre Excellence] les 225 L.
            [Louis] d’or qui me sont alloués provisionnellement pr. ma subsistance annuelle, en attendt. qu’il ait plu au Congrès de la
            rendre plus supportable. Je fais bien des voeux pour la continuation de votre bonne
            santé, & suis avec tout l’attachement respectueux qui vous est connu, De V.E.
            &ca
          
            Paris à Son Exce. Mr. Franklin M.P [Ministre Plénipotentiaire]
          
        